IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                             )        No. 82112-1-I
                                                 )
                         Respondent,             )
                                                 )        DIVISION ONE
                         v.                      )
                                                 )
NATHAN LEONARD YAFFEE,                           )
                                                 )        UNPUBLISHED OPINION
                         Appellant.              )
                                                 )

       MANN, C.J. — Nathan Yaffee appeals the trial court’s judgment and sentence

finding him guilty of attempted second degree arson and attempting to elude a pursuing

police vehicle. Yaffee argues: (1) that there was insufficient evidence to convict him of

second degree arson, (2) that the instruction allowing jurors to permissively infer malice

relieved the State of its burden of proof and was a judicial comment on the evidence, (3)

that prosecutorial misconduct denied him a fair trial, and (4) that the information was

inadequate to advise him of the charges that he was facing. We disagree and affirm.

       Yaffee also raises issues related to his sentencing. We agree with several of his

arguments and remand to the trial court to correct the sentence consistent with this

opinion.



           Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82112-1-I/2

                                              FACTS

        On April 19, 2020, around 10:00 p.m., Patrick Gunn was driving past the

Lynwood Police Department parking lot on his way to purchase groceries. Gunn

observed a man shoving a large piece of paper or cardboard with waist-high flames

underneath a police vehicle. Gunn searched for his cell phone, but he had left it at

home.

        After about 10 minutes of shopping, Gunn drove back home past the police

station where he observed the same individual starting to go towards his car. Gunn

went home and called the police to tell them that someone in the police parking lot was

trying to set one of their vehicles on fire.

        Sergeant Joshua Kelsey was the patrol sergeant when the call came in. Kelsey

drove through the department parking lot and observed a vehicle parked at an angle in

the opposite lane near the lot’s exit. The vehicle was parked next to a fully marked

transit Ford police pickup truck. Meanwhile, Officer Kris Munoz approached the parked

vehicle in the opposite direction. As Kelsey tried to initiate a stop, the vehicle left, drove

around Munoz, and then accelerated rapidly.

        Kelsey activated his emergency lights and siren and pursued the vehicle. The

vehicle exceeded speed limits, ran stop lights, swerved through traffic, and entered

oncoming lanes. Several other police units joined in the pursuit. Kelsey ultimately

disabled the vehicle using a Pursuit Intervention Technique (PIT) maneuver. Officer

Arthur Burke approached Yaffee, removed him from the vehicle, and handcuffed him.

After reading Yaffee his Miranda 1 rights, Burke asked Yaffee about the fire at the


        1   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                                     -2-
No. 82112-1-I/3

Lynwood Police Department parking lot. Burke testified that Yaffee replied, “I did

something stupid . . . my life [is] . . . my life [is] pretty bad and, you know, I just did

something stupid.”

       Police searched Yaffee’s car and found lighter fluid, zip ties, newspapers, paper

towels, matches, lighters, and foil. Police brought Gunn to the scene of the arrest and

later to the police station to identify the vehicle as the one Gunn saw beside the man

shoving flaming materials under the police pickup. Gunn identified the vehicle in both

instances.

       Police discovered a smoldering debris pile underneath the police pickup’s gas

tank with aluminum foil and what they believed was a fuse. Police called in the bomb

squad to investigate, which deployed a bomb robot. The robot manipulated the

aluminum object to reveal that it was a partially eaten Chipotle burrito.

        The State charged Yaffee with attempted second degree arson and attempting

to elude a pursuing police vehicle, both felonies. A jury convicted Yaffee as charged.

       Yaffee appeals.

                                          ANALYSIS

A. Sufficiency of the Evidence

       Yaffee argues that there was insufficient evidence to convict him of attempted

second degree arson. We disagree.

       “The test for determining the sufficiency of the evidence is whether, after viewing

the evidence in the light most favorable to the State, any rational trier of fact could have

found guilt beyond a reasonable doubt.” State v. Salinas, 119 Wn.2d 192, 201, 829

P.2d 1068 (1992). We draw all reasonable inferences from the evidence in favor of the

                                               -3-
No. 82112-1-I/4

State and interpret them most strongly against the defendant. State v. Partin, 88 Wn.2d

899, 907-07, 567 P.2d 1136 (1977). “A claim of insufficiency admits the truth of the

State’s evidence and all inferences that reasonably can be drawn therefrom.” Salinas,

119 Wn.2d at 201.

        A person is guilty of second degree arson if “he or she knowingly[2] and

maliciously[3] causes a fire or explosion which damages [an] . . . automobile.” RCW

9A.48.030(1). “A person is guilty of an attempt to commit a crime if, with intent[4] to

commit a specific crime, he or she does any act which is a substantial step[5] toward the

commission of that crime. RCW 9A.28.020(1).

        Sufficient evidence supports Yaffee’s conviction for attempted second degree

arson. Yaffee parked in the westbound lane adjacent the police pickup. He then spent

10 to 15 minutes—enough time for Gunn to complete a quick grocery trip—attempting

to light a fire beneath the gas tank of a police pickup. When police arrived, Yaffee left

the scene and tried to evade pursuing police. After being detained and read his

Miranda rights, Yaffee told the police that he “did something stupid.” Accelerants,

        A person knows or acts knowingly or with knowledge when:
        2

               (i) He or she is aware of a fact, facts, or circumstances or result described by a
      statute defining an offense; or
               (ii) He or she has information which would lead a reasonable person in the same
      situation to believe that facts exist which facts are described by a statute defining an
      offense.
RCW 9A.08.010.

          “Malice” and “maliciously” shall import an evil intent, wish, or design to vex, annoy, or
            3

      injure another person. Malice may be inferred from an act done in willful disregard of the
      rights of another, or an act wrongfully done without just cause or excuse, or an act or
      omission of duty betraying a willful disregard of social duty.
RCW 9A.04.110(12).

        4“A person acts with intent or intentionally when he or she acts with the objective or purpose to
accomplish a result which constitutes a crime.” RCW 9A.08.010(1)(a).
        5 A substantial step is conduct that strongly indicates a criminal purpose; it is more than mere

preparation. State v. Oakley, 158 Wn. App. 544, 550, 242 P.3d 886 (2010).
                                                    -4-
No. 82112-1-I/5

flammable materials, and the shopping bag associated with the burrito found in the

smolder were in Yaffee’s vehicle. When viewing this evidence in the light most

favorable to the State, any rational trier of fact could have found that Yaffee took a

substantial step toward knowingly and maliciously causing a fire or explosion which

would have damaged the police pickup. RCW 9A.28.020(1); 9A.48.030(1).

B. Jury Instruction

       Yaffee argues that the instruction allowing jurors to permissively infer malice

relieved the State of its burden of proof and was a judicial comment on the evidence.

We disagree.

       Jury instruction 14 stated:

             Malice and maliciously mean an evil intent, wish, or design to vex,
       annoy, or injure another person.

               Malice may be, but is not required to be, inferred from an act done
       in willful disregard of the rights of another.

       1. Burden of Proof

       Yaffee first asserts that the permissive inference instruction relieved the State of

its burden of proof and thereby violated his due process rights. We review due process

challenges to jury instructions de novo. State v. DeRyke, 149 Wn.2d 906, 910, 73 P.3d

1000 (2003). A permissive inference cannot relieve the State of its burden to prove

each element of a crime without violating due process. State v. Randhawa, 133 Wn.2d

67, 76, 941 P.2d 661 (1997). We evaluate the constitutional propriety of these

instructions based on the particular facts of each case and specifically the State’s

evidence supporting the inference. Randhawa, 133 Wn.2d at 76.



                                            -5-
No. 82112-1-I/6

       “A permissive interference is valid when there is a ‘rational connection’ between

the proven fact and the inferred fact, and the inferred fact flows ‘more likely than not’

from the proven fact.” State v. Ratliff, 46 Wn. App. 325, 330-31, 730 P.2d 716 (1986)

(citing County Court of Ulster County v. Allen, 442 U.S. 140, 167, 99 S. Ct. 2213, 60 L.

Ed. 2d 777 (1979)). Here, there was a rational connection between the proven fact and

the inference of malice. Yaffee arrived at the Lynwood Police Department with

combustible materials and accelerants. For at least the duration of Gunn’s shopping

trip, Yaffee placed burning materials underneath the police pickup. Yaffee placed these

materials beneath the gas tank of the pickup, leading to the possibility that the fire could

scorch or even blow up the vehicle. Given these facts, the inference of malice flows

more likely than not from Yaffee’s conduct.

       2. Judicial Comment on the Evidence

       Yaffee next contends that this instruction was a judicial comment on the

evidence. We review jury instructions de novo to determine whether the trial court

improperly commented on the evidence. State v. Levy, 156 Wn.2d 709, 721, 132 P.3d

1076 (2006). “Judges shall not charge juries with respect to matters of fact, nor

comment thereon, but shall declare the law.” WASH. CONST. art. IV, § 16. “A jury

instruction that does no more than accurately state the law pertaining to an issue . . .

does not constitute an impermissible comment on the evidence.” State v. Woods, 143

Wn.2d 561, 591, 23 P.3d 1046 (2001).

       Here, the instruction is not a judicial comment on the evidence because it did no

more than accurately state the law pertaining to the issue of malice. RCW

9A.04.110(12). The instruction did not, as Yaffee asserts, convey the court’s opinion

                                             -6-
No. 82112-1-I/7

that malice may be inferred from an act done in willful disregard to the rights of another.

This is not the court’s opinion; this is the law as provided by statute.

C. Prosecutorial Misconduct

       Yaffee argues that prosecutorial misconduct warrants a new trial. We disagree.

       To prevail on a claim of prosecutorial misconduct, Yaffee must establish “that the

prosecutor’s conduct was both improper and prejudicial in the context of the entire

record and the circumstances at trial.” State v. Magers, 164 Wn.2d 174, 191, 189 P.3d

126 (2008). The burden to establish prejudice requires Yaffee to prove that “there is

substantial likelihood [that] the instances of misconduct affect the jury’s verdict.”

Magers, 164 Wn.2d at 191 (alteration in original). Failure to object to an improper

remark constitutes a waiver of error unless the remark is so flagrant and ill intentioned

that no instruction could cure the resulting prejudice. State v. Russell, 125 Wn.2d 24,

86, 882 P.2d 747 (1994). “A conviction must be reversed only if there is a substantial

likelihood that the alleged prosecutorial misconduct affected the verdict.” Russell, 125

Wn.2d at 86.

       Yaffee raises two instances of alleged prosecutorial misconduct on appeal.

Yaffee’s counsel did not object to these instances at trial. Thus, we review each to

determine whether the remarks were so flagrant and ill intentioned that no instruction

could have cured them. Russell, 125 Wn.2d at 86.

       First, Yaffee asserts that the prosecutor’s statements involving the political

climate were outside the record and overly inflammatory. During defense counsel’s

opening statement he said, “a bag, a burrito, and a bomb squad. This case is about

perceptions and about prudent reactions, versus overreactions.” During voir dire, he

                                             -7-
No. 82112-1-I/8

asked jurors about excessive spending by law enforcement, whether it was reasonable

to call the fire department when the fire was extinguished, and whether at times an

officer overreacts.

       During closing arguments, the prosecutor stated:

       Now, counsel when he opened his case, what did he say? ‘A bag, a
       burrito, and the bomb squad. The difference between prudence and
       overreaction.’

       In this political climate, given the fact that no officers could remember a
       single incident like this, given where we are today, we talked about it in
       voir dire, the bag that’s unattended at the airport. This was not an
       overreaction. We’ve never seen this before.

       Yaffee fails to establish prejudice. While we acknowledge that the prosecutor’s

statement was outside the record and risked appealing to the passions of the jury,

viewed in context the statement responded to defense counsel’s questioning of the use

of resources to investigate the smolder, and not Yaffee’s guilt. Any deficiency could

have been addressed by a curative jury instruction.

       Second, Yaffee contends that the prosecutor misstated the law when he argued:

       Reckless burning is starting a fire and then something goes awry.
       Reckless burning is putting one too many pallets on top of your campfire
       and then the paint on your next-door neighbor’s house starts to get hot
       and melts. Reckless burning is disregarding the fact that there’s a risk.

The prosecutor then gave additional examples of reckless burning.

       Here, Yaffee fails to demonstrate that the remarks were flagrant or ill intentioned.

Moreover, any misstatement of the law could have been cured with a curative

instruction.




                                            -8-
No. 82112-1-I/9

D. Adequacy of the Information

       Yaffee argues for the first time on appeal that the information was inadequate to

inform him of the charges of attempted second degree arson and attempting to elude a

pursuing police vehicle. We disagree.

       The Constitution of the State of Washington requires that “all essential elements

of a crime, statutory or otherwise, must be included in a charging document in order to

afford notice to an accused of the nature and cause of the accusation against him.”

State v. Kjorsvik, 117 Wn.2d 93, 97, 812 P.2d 86 (1991). “It is sufficient to charge in the

language of the statute if the statute defines the offense with certainty.” Kjorsvik, 117

Wn.2d at 99; Hamling v. United States, 418 U.S. 87, 117, 94 S. Ct. 2887, 41 L. Ed. 2d

590 (1974) (“It is generally sufficient that an indictment set forth the offense in the words

of the statute itself, as long as ‘those words of themselves fully, directly, and expressly,

without any uncertainty or ambiguity, set forth all the elements necessary to constitute

the offense intended to be punished.”). When a charging document is first challenged

on appeal, “it is enough that the necessary facts appear in any form, or by fair

construction can be found within the terms of the indictment.” Hagner v. United States,

285 U.S. 427, 433, 52 S. Ct. 417, 420, 76 L.Ed. 861 (1932).

       Yaffee asserts that the information was constitutionally deficient because it failed

to allege specific facts. The information stated:

       Count I: SECOND DEGREE ARSON ATTEMPTED, committed as follows:
       That the defendant, on or about the 19th day of April, 2020, with intent to
       commit second degree arson, to-wit: did knowingly and maliciously cause
       a fire or explosion that damages any motor vehicle, did do an act which
       was a substantial step towards the commission of that crime; proscribed
       by RCW 9A.28.020 and RCW 9A.48.030, a felony.


                                             -9-
No. 82112-1-I/10

        Count II: ATTEMPTING TO ELUDE A PURSUING POLICE VEHICLE,
        committed as follows: That the defendant, on or about the 19th day of
        April, 2020, as a driver of a motor vehicle, did willfully fail or refuse to
        immediately bring his or her vehicle to a stop and did drive his or her
        vehicle in a reckless manner while attempting to elude a pursuing police
        vehicle, after having been given a visual or audible signal to bring the
        vehicle to a stop, said signal having been given by hand, voice,
        emergency light, or siren by a uniformed police officer whose vehicle was
        equipped with lights and siren; proscribed by RCW 46.61.024(1), a felony.

        The information in Yaffee’s charging document is not constitutionally inadequate.

The information contained more than the elements of both attempted second degree

arson and attempting to elude a pursuing police vehicle. 6 The information also contains

the dates in which the alleged crimes occurred, and that the attempted arson involved a

motor vehicle. Combined, the information afforded notice to Yaffee of the nature and

cause of the accusation against him.

E. Sentencing

        Yaffee raises four issues related to his sentencing. We address each in turn.

        1. Supervision Fees

        Yaffee argued that the trial court erred by imposing supervision fees. We agree.

Discretionary legal financial obligations, may not be imposed on a person who is

indigent at the time of sentencing RCW 10.01.160(3). Supervision fees are

discretionary legal financial obligations. State v. Dillon, 12 Wn. App. 2d. 133, 152, 456

P.3d 1199 (2020); State v. Bowman, 198 Wn.2d 609, 629, 498 P.3d 478 (2021). Yaffee

was found to be indigent, and the trial court declined to impose otherwise mandatory

        Any driver of a motor vehicle who willfully fails or refuses to immediately bring his or her
        6

      vehicle to a stop and who drives his or her vehicle in a reckless manner while attempting
      to elude a pursuing police vehicle, after being given a visual or audible signal to bring the
      vehicle to a stop, shall be guilty of a class C felony. The signal given by the police officer
      may be by hand, voice, emergency light, or siren. The officer giving such a signal shall
      be in uniform and the vehicle shall be equipped with lights and sirens.
RCW 46.61.024(1).
                                                    -10-
No. 82112-1-I/11

fees due to his indigency. Because of Yaffee’s indigency, we remand to the trial court

to strike the supervision fees from the sentence and judgment.

       2. Social Security Benefits

       Yaffee argues that this court should remand to amend the judgment and

sentence to state that legal financial obligations may not be satisfied out of Yaffee’s

Supplemental Security Income (SSI). We agree.

       In State v. Catling, 193 Wn.2d 252, 438 P.3d 1174 (2019), the court held that

Social Security benefits could not be used for debt retirement. Although Yaffee was not

a recipient of SSI at the time of sentencing because he was incarcerated, he previously

received SSI benefits. On remand, the trial court should amend the judgment and

sentence to indicate that the imposed fees may not be satisfied out of any funds subject

to 42 U.S.C. § 407(a).

       3. Prohibition of Contact with the Lynwood Police Department

       Yaffee argues that this court should remand to modify his community custody

condition over contact with the Lynwood Police Department. We agree.

       Yaffee asserts that the community custody condition stating that he “have no

contact with the Lynwood Police Department” should be modified to state that he may

contact the police department in its official capacity. The State counters that Yaffee

may use other police resources, such as the Sheriff’s Office or State Patrol, should he

need assistance. The State’s argument is unconvincing. If Yaffee needs to contact the

Lynwood Police Department or be contacted by them in an official capacity he should

be able to do so without violating his community custody. We remand to the trial court



                                           -11-
No. 82112-1-I/12

to modify the community custody condition to state that “the defendant shall have no

contact with Lynwood Police Department except in its official capacity.”

       4. DNA Fee

       Yaffee argues that the trial court erred by imposing a $100 DNA fee. We agree.

       A DNA fee may not be imposed on a person who suffers from a mental health

condition and lacks the ability to pay. RCW 9.94A.777. 7 The trial court stated at

sentencing that “it seemed pretty clear . . . that [Yaffee] had some mental health issues.”

The record demonstrates that Yaffee was on public assistance through SSI, but the

basis for SSI was not stated. Because of Yaffee’s perceived mental health issues, we

remand to the trial court to determine whether Yaffee has a mental health issue under

RCW 9.94A.777(2) and, if so, whether he has the means to pay the $100 DNA fee.

       Affirmed and remanded for proceedings consistent with this opinion.




WE CONCUR:




                7 (1) Before imposing any legal financial obligations upon a defendant who

       suffers from a mental health condition, other than restitution or the victim penalty
       assessment under RCW 7.68.035, a judge must first determine that the defendant, under
       terms of this section, has the means to pay such additional sums.
                (2) For the purposes of this section, a defendant suffers from a mental health
       condition when the defendant has been diagnosed with a mental disorder that prevents
       the defendant from participating in gainful employment, as evidenced by a determination
       of mental disability as the basis for the defendant’s enrollment in a public assistance
       program, a record of involuntary hospitalization, or by competent expert evaluation.

                                                -12-